Title: To James Madison from John Peter and Others, Ca. 6 January 1815 (Abstract)
From: Peter, John
To: Madison, James


        § From John Peter and Others. Ca. 6 January 1815. “We the Subscribers, citizens of Geo. Town beg leave restpectfully to recommend, the Appointment of James S. Morsell Esqr. to the office of Judge, vacated by the Death of Judge Fitzhugh.
        
        “Being much interested, that a gentleman of Professional Talents, assiduity, & Character; should succeed & knowing those requisites, to be preemminantly his, in addition to his popularity; & local information—we hesitate not to declare, that His appointment, would much Subserve, the best Interests, & Feelings of the District.”
      